Title: To John Adams from Thomas Jefferson, 1 July 1787
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris July 1. 1787.
          
          I returned about three weeks ago from a very useless voiage, useless, I mean, as to the object which first suggested it, that of trying the effect of the mineral waters of Aix en Provence on my hand. I tried these because recommended among six or eight others as equally beneficial, & because they would place me at the beginning of a tour to the seaports of Marseilles, Bourdeaux, Nantes & Lorient which I had long meditated, in hopes that a knowlege of the places & persons concerned in our commerce & the information to be got from them might enable me sometimes to be useful. I had expected to satisfy myself at Marseilles of the causes of the difference of quality between the rice of Carolina & that of Piedmont which is brought in quantities to Marseilles. not being able to do it I made an excursion of three weeks into the rice country beyond the Alps, going through it from Vercelli to Pavia about 60 miles. I found the difference to be, not in the management as had been supposed both here & in Carolina, but in the species of rice, & I hope to enable them in Carolina to begin the Cultivation of the Piedmont rice & carry it on hand in hand with their own that they may supply both qualities, which is absolutely necessary at this market. I had before endeavored to lead the depot of rice from Cowes to Honfleur, and hope to get it received there on such terms as may draw that branch of commerce from England to this country. it is an object of 250,000 guineas a year. while passing thro’ the towns of Turin, Milan & Genoa, I satisfied myself of the practicability of introducing our whale oil for their consumption & I suppose it would be equally so in the other great cities of that country. I was sorry that I was not authorized to set the matter on foot. the merchants with whom I chose to ask conferences, met me freely, and communicated fully, knowing I was in a public character. I could however only prepare a disposition to meet our oil merchants. on the article of tobacco I was more in possession of my ground, and put matters into a train for inducing their government to draw their tobaccos directly from the U.S. & not as heretofore from G.B. I am now occupied with the new ministry here to put the concluding hand to the new regulations for our commerce with this country, announced in the letter of M. de Calonnes which I sent you last fall. I am in hopes in addition to

those, to obtain a suppression of the duties on Tar, pitch, & turpentine, and an extension of the privileges of American whale oil, to their fish oils in general. I find that the quantity of Codfish oil brought to Lorient is considerable. this being got off hand (which will be in a few days) the chicaneries & vexations of the farmers on the article of tobacco, and their elusions of the order of Bernis, call for the next attention. I have reason to hope good dispositions in the new ministry towards our commerce with this country. besides endeavoring on all occasions to multiply the points of contact & connection with this country, which I consider as our surest main-stay under every event, I have had it much at heart to remove from between us every subject of misunderstanding or irritation. our debts to the king, to the officers, & the farmers are of this description. the having complied with no part of our engagements in these draws on us a great deal of censure, & occasioned a language in the Assemblies des notables very likely to produce dissatisfaction between us. Dumas being on the spot in Holland, I had asked of him some time ago, in confidence, his opinion on the practicability of transferring these debts from France to Holland, & communicated his answer to Congress, pressing them to get you to go over to Holland and try to effect this business. your knowlege of the ground & former successes occasioned me to take this liberty without consulting you, because I was sure you would not weigh your personal trouble against public good. I have had no answer from Congress, but hearing of your journey to Holland have hoped that some money operation had led you there. if it related to the debts of this country I would ask a communication of what you think yourself at liberty to communicate, as it might change the form of my answers to the eternal applications I receive. the debt to the officers of France carries an interest of about 2000 guineas, so we may suppose it’s principal is between 30. & 40,000. this makes more noise against than all our other debts put together.
          I send you the arrets which begin the reformation here, & some other publications respecting America: together with copies of letters received from Obryon & Lambe. it is believed that a naval armament has been ordered at Brest in correspondence with that of England. we know certainly that orders are given to form a camp in the neighborhood of Brabant, & that Count Rochambeau has the command of it. it’s amount I cannot assert. report says 15,000 men. this will derange the plans of oeconomy. I take the liberty of putting

under your cover a letter for mr̃s Kinloch of South Carolina, with a packet, and will trouble you to enquire for her & have them delivered. the packet is of great consequence, & therefore referred to her care, as she will know the safe opportunities of conveying it. should you not be able to find her, and can forward the packet to it’s address by any very safe conveiance I will beg you to do it. I have the honour to be with sentiments of the most perfect friendship & esteem Dear Sir your most obedient & most humble servant
          
            Th: Jefferson
          
        